
	

115 S1748 IS: Florida Fisheries Improvement Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1748
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to promote sustainable
			 conservation and management for the Gulf of Mexico and South Atlantic
			 fisheries and the communities that rely on them, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Florida Fisheries Improvement Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. References to the Magnuson-Stevens Fishery Conservation and Management Act. TITLE I—Conservation and management Sec. 101. Regional fishery management councils. Sec. 102. Contents of fishery management plans. Sec. 103. Funding for stock assessments, surveys, and data collection. Sec. 104. Capital construction. Sec. 105. Fisheries disaster relief. Sec. 106. Regional fishery conservation and management authorities. Sec. 107. Study of allocations in mixed-use fisheries in the Gulf of Mexico and South Atlantic. Sec. 108. Requirements relating to experimental fishing permits for fishing in Gulf of Mexico or South Atlantic. TITLE II—Fishery information, research, and development Sec. 201. Fisheries research. Sec. 202. Improving science.  2.References to the Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
		IConservation and management
			101.Regional fishery management councils
 (a)Voting membersSection 302(b)(2)(D) (16 U.S.C. 1852(b)(2)(D)) is amended— (1)in clause (i), in the matter before subclause (I)—
 (A)by striking Fisheries and inserting Fishery; and (B)by inserting or the South Atlantic Fishery Management Council after Management Council; and
 (2)by striking clause (iv). (b)Committees and advisory panelsSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended to read as follows:
					
 (B)Each scientific and statistical committee shall— (i)provide its Council ongoing scientific advice for fishery management decisions, including recommendations for acceptable biological catch, preventing overfishing, maximum sustainable yield, achieving rebuilding targets, and reports on stock status and health, bycatch, habitat status, social and economic impacts of management measures, and sustainability of fishing practices; and
 (ii)carry out the requirements of this subparagraph in a transparent manner, allowing for public involvement in the process..
 (c)FunctionsSection 302(h) (16 U.S.C. 1852(h)) is amended— (1)in paragraph (7)(C), by striking and at the end;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
						
 (8)have the authority to use alternative fishery management measures in a recreational fishery (or the recreational component of a mixed-use fishery), including extraction rates, fishing mortality, and harvest control rules, to the extent they are in accordance with the requirements of this Act; and.
 (d)Webcasts of council meetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:  (G)Unless closed in accordance with paragraph (3), each Council shall, where practicable, make available on the Internet website of the Council a video or audio webcast of each meeting of the Council and each meeting of the scientific and statistical committee of the Council not later than 30 days after the date of the conclusion of such meeting..
				102.Contents of fishery management plans
 (a)LimitationsSection 303 (16 U.S.C. 1853) is amended by adding at the end the following:  (d)Limitations (1)In generalThe requirements under subsection (a)(15) shall not—
 (A)apply to a species in a fishery that has a mean life cycle of 12 months or less, or to a species in a fishery with respect to which the vast majority of spawning and recruitment occurs beyond State waters and the exclusive economic zone, unless the Secretary has determined the fishery is subject to overfishing of that species; or
 (B)limit or otherwise affect the requirements of section 301(a)(1) or 304(e) of this Act. (2)ConstructionNothing in this subsection shall be construed to affect any effective date regarding the requirements under subsection (a)(15) otherwise provided for under an international agreement in which the United States participates..
 (b)Relationship of catch limit requirements to international fishery effortsSuch section is further amended by adding at the end the following:  (e)Consideration of international fishery efforts in developing catch limits (1)In generalEach annual catch limit developed under section 302(h)(6) and each mechanism established under subsection (a)(15) of this section—
 (A)may take into account management measures under international agreements in which the United States participates; and
 (B)in the case of an annual catch limit developed by a Council for a species, shall take into account fishing for the species outside the exclusive economic zone and the life-history characteristics of the species that are not subject to the jurisdiction of the Council.
 (2)Exception to annual catch limit requirementIf fishery management activities by another country with respect to fishing outside the exclusive economic zone may hinder conservation efforts by United States fishermen for a fish species for which any of the recruitment, distribution, life history, or fishing activities are transboundary, and for which there is no informal transboundary agreement with that country in effect—
 (A)notwithstanding section 302(h)(6), no annual catch limit is required to be developed for the species by a Council; and
 (B)if an annual catch limit is developed by a Council for the species, the catch limit shall take into account fishing for the species outside the exclusive economic zone that is not subject to the jurisdiction of the Council..
 103.Funding for stock assessments, surveys, and data collectionSection 311(e)(1) (16 U.S.C. 1861(e)(1)) is amended— (1)in subparagraph (E), by striking ; and and inserting a semicolon;
 (2)in subparagraph (F), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (F) the following:
					
 (G)the costs of stock assessments, surveys, and data collection in fisheries managed under this Act.. 104.Capital construction (a)Definitions; eligible and qualified fishery facilitiesSection 53501 of title 46, United States Code, is amended—
 (1)by striking (7) United states foreign trade.— and inserting (11) United States foreign trade.—; (2)by striking (8)Vessel.— and inserting (12) Vessel.—;
 (3)by redesignating paragraphs (5), (6), and (7) as paragraphs (8), (9), and (10), respectively; (4)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively;
 (5)by redesignating paragraph (1) as paragraph (2); (6)by inserting before paragraph (2), as redesignated, the following:
						
 (1)Agreement fishery facilityThe term agreement fishery facility means an eligible fishery facility or a qualified fishery facility that is subject to an agreement under this chapter.;
 (7)by inserting after paragraph (2), as redesignated, the following:  (3)Eligible fishery facilityThe term eligible fishery facility means—
 (A)for operations on land— (i)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (ii)the land necessary for the structure or appurtenance described in subsection (1); and (iii)equipment that is for use with the structure or appurtenance that is necessary to perform a function described in clause (i);
 (B)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (C)for aquaculture, including operations on land or elsewhere— (i)a structure or an appurtenance thereto designed for aquaculture;
 (ii)the land necessary for the structure or appurtenance; (iii)equipment that is for use with the structure or appurtenance and that is necessary to perform a function described in clause (i); and
 (iv)a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, aquaculture..
 (8)by inserting after paragraph (6), as redesignated, the following:  (7)Qualified fishery facilityThe term qualified fishery facility means—
 (A)for operations on land— (i)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (ii)the land necessary for the structure or appurtenance; and (iii)equipment that is for use with the structure or appurtenance and necessary to perform a function described in clause (i);
 (B)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (C)for aquaculture, including operations on land or elsewhere— (i)a structure or an appurtenance thereto designed for aquaculture;
 (ii)the land necessary for the structure or appurtenance; (iii)equipment that is for use with the structure or appurtenance and necessary for performing a function described in clause (i); and
 (iv)a vessel built in the United States.. (b)Eligible fishery facilities (1)Definition of secretaryParagraph (9)(A) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended to read as follows:
						
 (A)the Secretary of Commerce with respect to— (i)an eligible vessel or a qualified vessel operated or to be operated in the fisheries of the United States; or
 (ii)an eligible fishery facility or a qualified fishery facility; and. (2)Establishing a capital construction fundSection 53503 of title 46, United States Code, is amended—
 (A)in subsection (a)— (i)by inserting or eligible fishery facility after eligible vessel; and
 (ii)by striking the period at the end and inserting or fishery facility.; and (B)by amending subsection (b) to read as follows:
							
 (b)Allowable purposeThe purpose of the agreement shall be— (1)to provide replacement vessels, additional vessels, or reconstructed vessels, built in the United States and documented under the laws of the United States, for operation in the United States foreign, Great Lakes, noncontiguous domestic, or short sea transportation trade or in the fisheries of the United States; or
 (2)to provide for the acquisition, construction, or reconstruction of a fishery facility.. (c)Agreement fishery facilities (1)Deposits and withdrawalsSection 53504(b) of title 46, United States Code, is amended by striking the period at the end and inserting or an agreement fishery facility..
 (2)Ceiling on depositsSection 53505 of title 46, United States Code, is amended— (A)in subsection (a)—
 (i)in paragraph (1), by inserting or agreement fishery facilities after agreement vessels; (ii)in paragraph (2), by striking the semicolon at the end and inserting or agreement fishery facilities; and
 (iii)in paragraph (3) by inserting or agreement fishery facility after agreement vessel both places that term appears; and (B)in subsection (b)—
 (i)by inserting or agreement fishery facility after an agreement vessel; and (ii)by inserting or fishery facility after the vessel.
 (d)Technical amendmentParagraph (8)(A)(iii) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended by striking trade trade and inserting trade.
 105.Fisheries disaster reliefSection 312(a) (16 U.S.C. 1861a(a)) is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)The Secretary shall make a decision regarding a request under paragraph (1) not later than 90 days after the date the Secretary receives a complete estimate of the economic impact of the fishery resource disaster from the affected State, tribal government, or fishing community..
				106.Regional fishery conservation and management authorities
 (a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended by inserting after section 313, the following:  313A.Gulf of mexico fisheries conservation and managementAt least once every 5 years, the Gulf of Mexico Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1-year periods if necessary.
 313B.South Atlantic fisheries conservation and managementAt least once every 5 years, the South Atlantic Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1-year periods if necessary..
 (b)Table of contentsThe table of contents in the first section is amended by inserting after the item relating to section 313, the following:
					313A. Gulf of Mexico fisheries conservation and management.313B. South Atlantic fisheries conservation and management..
				107.Study of allocations in mixed-use fisheries in the Gulf of Mexico and South Atlantic
 (a)Study requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Commerce shall seek to enter into an arrangement with the National Academy of Sciences to conduct a study—
 (1)to provide guidance on criteria that could be used for allocating fishing privileges, including consideration of the conservation and socioeconomic benefits of the commercial, recreational, and charter components of a fishery, to the Gulf of Mexico and South Atlantic Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) in the preparation of a fishery management plan under that Act; and
 (2)to identify sources of information that could reasonably support the use of such criteria in allocation decisions.
 (b)ReportNot later than 1 year after the date the Secretary enters into an arrangement under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the study conducted under subsection (a).
				(c)Alternate
			 contract scientific organization
					(1)In
 generalIf the Secretary is unable within the time period prescribed in subsection (a) to enter into an agreement described in such subsection (a) with the National Academy of Sciences on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with the Atlantic Coastal Cooperative Statistics Program.
 (2)TreatmentIf the Secretary enters into an agreement with the Atlantic Coastal Cooperative Statistics Program as described in paragraph (1), any reference in this section to the National Academy of Sciences shall be treated as a reference to the Atlantic Coastal Cooperative Statistics Program.
					108.Requirements relating to experimental fishing permits for fishing in Gulf of Mexico or South
 AtlanticSection 318(d) (16 U.S.C. 1867(d)) is amended— (1)by striking Not later and inserting the following:
					
 (1)In generalNot later; and (2)by adding at the end the following:
					
						(2)Requirements relating to Gulf of Mexico and South Atlantic
 (A)ConsultationThe Regional Administrator or Director shall consult with the State Fish and Wildlife Agency of any State with a fishing community that would be affected by the issuance of an experimental fishing permit under paragraph (1) for fishing in Federal waters in the Gulf of Mexico or the South Atlantic before issuing such permit.
 (B)LimitationThe process created under paragraph (1) may not be used in such manner as to implement a region-wide limited access privilege program under section 303A or a sector allocation..
				IIFishery information, research, and development
			201.Fisheries research
 (a)Stock assessment planSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following:  (e)Stock assessment plan (1)In generalThe Secretary, in consultation with the Councils, shall develop, submit to Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives, and publish in the Federal Register, on the same schedule as required for the strategic plan required under subsection (b), a plan to conduct stock assessments for all stocks of fish for which a fishery management plan is in effect under this Act.
 (2)ContentsThe plan shall— (A)for each stock of fish for which a stock assessment has previously been conducted—
 (i)establish a schedule for updating the stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of a new stock assessment, or an update of the most recent stock assessment—
 (I)at least once every 5 years, except a Council may delay action for not more than 3 additional 1-year periods; or
 (II)within such other time period specified and justified by the Secretary in the plan; (B)for each economically important stock of fish for which a stock assessment has not previously been conducted—
 (i)establish a schedule for conducting an initial stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of the initial stock assessment not later than 3 years after the date that the plan is published in the Federal Register unless another time period is specified and justified by the Secretary in the plan; and
 (C)identify data and analysis, especially concerning recreational fishing, that, if available, would reduce uncertainty in and improve the accuracy of future stock assessments, including whether that data and analysis could be provided by State fish and wildlife agencies, fishermen, fishing communities, universities, research institutions, and philathropic organizations.
 (3)Waiver of stock assessment requirementNotwithstanding subparagraphs (A)(ii) and (B)(ii) of paragraph (2), a stock assessment shall not be required for a stock of fish in the plan if the Secretary determines that such a stock assessment is not necessary and justifies the determination in the Federal Register notice required by this subsection..
 (b)DeadlineNotwithstanding paragraph (1) of section 404(e) of the Magnuson-Stevens Fishery Conservation and Management Act, as added by this section, the Secretary of Commerce shall issue the first stock assessment plan under that section by not later than 1 year after the date of the enactment of this Act.
				202.Improving science
				(a)Improving data collection and analysis
 (1)In generalSection 404 (16 U.S.C. 1881c), as amended by section 201 of this Act, is further amended by adding at the end the following:
						
							(f)Improving data collection and analysis
 (1)In generalThe Secretary, in consultation with the scientific and statistical committees of the Councils established under section 302(g), shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on facilitating greater incorporation of data, analysis, stock assessments, and surveys from State fish and wildlife agencies, fishermen, fishing communities, universities, research institutions, and philanthropic organizations, into fisheries management decisions.
 (2)ContentThe report under paragraph (1) shall— (A)identify types of data and analysis, especially concerning recreational fishing, that can be reliably used for purposes of this Act and the basis for establishing conservation and management measures as required by section 303(a)(1), including setting standards for the collection and use of that data and analysis in stock assessments and surveys and for other purposes;
 (B)provide specific recommendations for collecting data and performing analyses identified as necessary to reduce the uncertainty referred to in section 404(e)(2)(C);
 (C)consider the extent to which it is possible to establish a registry of persons providing such information; and
 (D)consider the extent to which the acceptance and use of data and analysis identified in the report in fishery management decisions is practicable..
 (2)DeadlineThe Secretary of Commerce shall submit the report required by section 404(f) of the Magnuson-Stevens Fishery Conservation and Management Act, as added by paragraph (1), not later than 1 year after the date of the enactment of this Act.
 (b)NAS report recommendationsThe Secretary of Commerce shall consider, and to the extent feasible, implement the recommendations of the National Academy of Sciences in its report entitled Review of the Marine Recreational Information Program (2017), including—
 (1)prioritizing the evaluation of electronic data collection for the Fishing Effort Survey, including smartphone applications, electronic diaries for prospective data collection, and an Internet website option; and
 (2)evaluating whether the design of the Marine Recreational Information Program for the purposes of stock assessment and the determination of stock management reference points is compatible with the needs of in-season management of annual catch limits and, if such program is incompatible with such needs, determining an alternative method for in-season management that is consistent with the requirements of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
					
